Citation Nr: 1109492	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Acting Veterans Law Judge in April 2010.  A copy of the hearing transcript has been associated with the file.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

During his April 2010 hearing, the Veteran indicated that he receives all his treatment for his claimed disabilities from the VA Medical Center in Leavenworth, Kansas; however, the most recent records from the VA Eastern Kansas Health Care System contained within the claims folder are dated in August 2008.  The Veteran further testified that he receives treatment from a private physician, Dr. Cristiano, at Leavenworth Family Health Center; however, there is no evidence that the AOJ attempted to obtain Dr. Cristiano's records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In December 2008, Dr. Cristiano provided a written opinion stating that he was treating the Veteran for atrial and right ventricular enlargement, and that there was a "high probability" that these disorders were the result of untreated hypertension in service.  There is no evidence, however, that Dr. Cristiano was able to review the claims folder and/or the Veteran's service treatment records in coming to his conclusion.  Thus, upon remand, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his heart disease.  Additionally, as it has been approximately two and a half years since the Veteran was last examined by VA for his hypertension, he should be afforded a contemporaneous examination so as to determine the current nature and severity of such disease. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the VA Eastern Kansas Health Care System dated from August 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary authorization from the Veteran, contact Dr. Cristiano and/or Leavenworth Family Health Center and request that all records of the Veteran's treatment for hypertension and heart disease be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his heart disease and the nature and severity of his hypertension.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should identify all current diagnoses of heart disease.  For any heart disease found, the examiner should opine whether it is at least as likely as not that it had its onset during service, within a year of the Veteran's service discharge in July1998, or is caused or aggravated by the Veteran's service-connected hypertension.  The rationale for any opinion should be explained in detail, and the opinion should be reconciled with the service treatment records, post-service clinical notes and Dr. Cristiano's December 2008 finding that atrial and right ventricular enlargement is related to untreated hypertension during service, and the Veteran's lay statements regarding the incurrence of his heart disease and continuity of symptomatology.

As relevant to the Veteran's hypertension, the examiner should report the nature and severity of all symptomatology.  The examiner should also indicate whether such disease requires continuous medication for control.

The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


